 



Exhibit 10.3

AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT

          This Amended and Restated Security and Pledge Agreement (this
“Agreement”) is entered into as of the 1st day of November, 2003, by and between
Blake Capital Partners, LLC, a Minnesota limited liability company (“Blake”),
Wayne W. Mills, a resident of the state of Minnesota (“Mills”), Entrx
Corporation, a Delaware corporation formerly known as Metalclad Corporation (the
“Corporation”), and Bruce H. Haglund, Esq., a resident of the state of
California (“Agent”). This Amended and Restated Security and Pledge Agreement is
intended to amend and restate, and take the place of, the Non-Recourse Security
and Pledge Agreement entered into by the parties hereto as of December 10, 2001
(the “Non-Recourse Security Agreement”).

Recitals



A.   As of December 10, 2001, the Corporation loaned Blake $1,250,000 (the
“Loan”), under the terms of the Non-Recourse Security Agreement and a
Non-Recourse Secured Note dated as of the same date (the “Non-Recourse Note”),
collateralized by 500,000 shares of the Corporation’s common stock, 350,000
shares of which are owned of record by Blake, and 150,000 shares of which are
owned of record by Mills.   B.   Under the terms of the Non-Recourse Security
Agreement and Non-Recourse Note (together the “Non-Recourse Documents”), the
Corporation had recourse only to the 500,000 shares of the Corporation’s common
stock which it could cancel, and apply $2.50 to the principal balance of the
Non-Recourse Note for each share of the Corporation’s common stock cancelled.  
C.   Under the terms of the Non-Recourse Note, Blake had the right to require
shares of the Corporation’s common stock to be cancelled, and a credit of $2.50
per share of the Corporation’s common stock so cancelled to be applied to the
principal balance due under the Non-Recourse Note.   D.   The Corporation
effected a stock dividend of a wholly-owned subsidiary, Chiral Quest, Inc., to
its stockholders of record as of October 11, 2002, which provided for the
receipt by each such stockholder of one share of Chiral Quest, Inc. common stock
for every two shares of the Corporation’s common stock they held of record. As a
result of the dividend, Blake and Mills received 175,000 and 75,000 shares
respectively, of Chiral Quest, Inc. common stock. While 250,000 shares of Chiral
Quest, Inc. common stock received as a dividend by Blake and Mills was
voluntarily delivered to the Agent by Mills and Blake to be held as “Collateral”
as defined under the Non-Recourse Security Agreement, the terms of the
Non-Recourse Documents are not entirely clear as to the treatment of the Chiral
Quest, Inc. common stock as collateral, and the rights of the Corporation to
foreclose thereon, and the terms of the Non-Recourse Security Agreement could be
read as not requiring that the Chiral Quest, Inc. common stock become part of
the Collateral.   E.   The non-recourse nature of the Loan to Blake requires
that the Corporation value the Collateral held by the Agent at the end of each
accounting period, and report a gain or loss on its financial statements based
upon the fluctuating valuations of such Collateral, and the ambiguous terms of
the Non-Recourse Documents cause other accounting difficulties.   F.   The Loan
to Blake came due on September 8, 2002, and the principal and accrued interest
under the Note, which was $1,496,369.87 as of November 1, 2003, remains unpaid.
  G.   The Board of Directors of the Corporation has determined that there is a
significant advantage to the Corporation to: convert the Loan to one which is
with recourse to Blake; permit the Corporation to sell as well as cancel the
Collateral held for the Loan; eliminate the requirement that the shares of the
Corporation be valued at $2.50 per share; eliminate the ability of Mills to put
the Shares to the Corporation at $2.50 per share; obtain a personal guarantee of
Wayne W. Mills for the repayment of the Loan; and eliminate the ambiguities of
the Non-Recourse Documents.   H.   In exchange for such advantages to the
Corporation, the Corporation agrees to other modifications to this Agreement and
the Note, including extending the due date of the Loan to October 31, 2007, and
changing the rate of interest under the Loan from 12% to a prime rate plus 2%.

 



--------------------------------------------------------------------------------



 





I.   Concurrent with the execution of this Agreement by all parties hereto,
Blake has executed and delivered a Secured Promissory Note (the “Note”), and
Wayne W. Mills has executed and delivered a guarantee of the obligations of
Blake under the Note.

Agreement

          In consideration of the foregoing and other good and valuable
consideration, the parties hereto agree as follows:

1.     DEFINITIONS. For the purposes hereof unless the context otherwise
requires, the following terms shall have the meanings indicated:

          1.1 “Collateral” shall mean (i) the Pledged Securities, (ii) all
monies or other property at any time and from time to time received in exchange
for or with respect to any of the Pledged Securities, and (iii) other property
delivered to Agent and intended to become part of the Collateral.

          1.2 “Event of Default” shall mean the occurrence of any one of the
following events:

          (a) Blake shall fail to pay any principal or interest on the Note when
due in accordance with the terms of the Note; or

          (b) Any material representation or warranty made by Blake or Mills,
respectively, as applicable and as more fully set forth in Section 5 below, at
any time prior to payment in full of the Note with respect to ownership of the
Collateral shall prove to have been incorrect in any material respect on or as
of the date made or deemed made; or

          (c) Blake or Mills shall default in the observance or performance of
any covenant contained in this Agreement or the Note as the same may be
applicable to itself or himself respectively; or

          (d) Either of the Pledgors shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have any order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its or his assets, or make a general
assignment for the benefit of its or his creditors; or

          (e) There shall be commenced against either of the Pledgors any case,
proceeding or other action of a nature referred to in clause (d) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
30 days; or

          (f) There shall be commenced against either of the Pledgors any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against the Collateral which results in
the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 30 days from the entry
thereof; or

          (g) Either of the Pledgors shall take any action in furtherance of, or
indicate its or his consent to, approval of, or acquiescence in, any of the acts
set forth in clause (d), (e), or (f) above; or

          (h) Either of the Pledgors shall generally not, shall be unable to, or
shall admit in writing its or his inability to, pay its or his debts as they
become due.

          1.3 “Fair Market Value” of any property shall be (i) if a marketable
security, based upon the closing sale price of the Security (or the high bid
price if no closing sales price is quoted) on any national exchange registered
under the Securities and Exchange Act of 1934, the NASDAQ System, or as quoted
by NASD member broker/dealers on any system approved by the Corporation, and
(ii) for all other property, such amount as the Board of Directors, in its
discretion, deems to be the Fair Market Value.

          1.4 “Obligations” shall mean the obligations of Blake or Mills under
the Note and this Agreement that are specifically applicable to it or him,
respectively.

 



--------------------------------------------------------------------------------



 



          1.5 “Pledged Securities” shall mean all securities pledged as
Collateral under this Agreement, as may be reduced increased or altered from
time to time pursuant to the terms of this Agreement, including initially
500,000 shares of the common stock of the Corporation owned beneficially and of
record by Pledgors as evidenced by certificates numbered 815 (for 350,000
shares), 817 (for 100,000 shares) and 818 (for 50,000 shares), 250,000 shares of
the common stock of Chiral Quest, Inc. owned beneficially and of record by
Pledgors as evidenced by certificates numbered 6165 (for 75,000 shares) and 6167
(for 175,000 shares) (the “Certificates”), and all stock dividends issued to
Pledgors with respect to such securities.

          1.6 “Pledgors” shall mean Mills and Blake.

2.     PLEDGE OF COLLATERAL.

          2.1 As security for the payment and performance in full of all of the
Obligations, Pledgors hereby grant and pledge to the Agent, for the benefit of
the Corporation, and hereby grant to the Agent, a security interest in the
Collateral to the extent of their respective interests in the Collateral.

          2.2 If Collateral has been previously released to Mills or Blake, then
at such time as the Fair Market Value of the Collateral has equaled less than
70% of the amount due under the Note, including accumulated interest, for a
period of 40 consecutive trading days, within 20 business days following
notification given by the Corporation to Mills, Mills or Blake will be jointly
and severally obligated to deliver to and deposit with the Agent, additional
assets, to be held and treated as Collateral hereunder, such that the Fair
Market Value of the Collateral upon such delivery and deposit, when added to the
Fair Market Value of the Collateral held by the Agent immediately prior to such
delivery and deposit, equals not less than 100% of the amount due under the
Note. Notwithstanding the foregoing, the aggregate Fair Market Value (as of the
time of deposit) of the property which Mills and Blake are required to deposit
hereunder shall not exceed the aggregate Fair Market Value of the Collateral
previously released to Mills and Blake as determined on the date of such
release.

3.     DELIVERY OF COLLATERAL TO THE AGENT. The Agent hereby acknowledges the
delivery of the Certificates to him, accompanied by stock powers or instruments
of transfer with medallion signature guarantees, as the case may be, duly
executed in blank by Pledgors (the “Stock Powers”).

4.     CHANGE OF DENOMINATION. The Agent shall have the right (in his sole and
absolute discretion) upon the occurrence and during the continuation of an Event
of Default, following the expiration of the applicable Cure Period as defined in
Section 7.1 or 7.3 hereof, respectively, to exchange the Certificates or other
instruments or documents representing the Collateral for certificates of smaller
or larger denominations for any purpose consistent with this Agreement and in
accordance with the Uniform Commercial Code.

5.     REPRESENTATIONS, WARRANTIES AND COVENANTS OF BLAKE. Blake and/or Mills
hereby represent and warrant to, and/or covenant and agree with, the Corporation
and the Agent as follows:

          5.1 Blake and Mills are respectively the record and beneficial owners
of the Pledged Securities and have the absolute right to pledge to the Agent and
to grant to the Corporation a security interest in the Collateral.

          5.2 To the best of Pledgors’ knowledge, the execution, delivery and
performance of this Agreement and the Note, the pledge to the Agent, and the
grant to the Corporation of a security interest in the Collateral (i) will not
violate, or involve the Agent or the Corporation in a violation of, any
provision of any law or regulation or any order of any governmental authority or
any judgment of any court applicable to Blake or its properties and assets,
(ii) will not violate any agreement for borrowed money, any bond, note or other
similar instrument or any other material agreement to which Pledgors are a party
or by which Pledgors or any of their property is bound or affected, (iii) will
not be in conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any indenture, agreement for borrowed
money, bond, note, instrument or other agreement, and (iv) will not result in
the creation, or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any property or assets of Pledgors other than pursuant to this
Agreement.

          5.3 This Agreement constitutes the legal, valid and binding obligation
of Blake and Mills with respect to their respective securities pledged
hereunder, and is enforceable in accordance with its terms, subject (i) to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency
and other laws affecting creditors rights generally and to moratorium laws from
time to time in effect, and (ii) to general equitable principles.

          5.4 Blake and Mills have good title to their respective securities
pledged hereunder.

 



--------------------------------------------------------------------------------



 



          5.5 The Collateral is not subject to any other financial liens,
security interests or encumbrances, other than restrictions, which may be
imposed under the Securities Act of 1933 or applicable state securities laws.

          5.6 There is no material pending legal or governmental proceeding to
which Pledgors are a party or to which any of their properties is subject, which
proceeding will materially affect (i) Pledgors’ ability to perform their
obligations hereunder, or (ii) the Collateral.

          5.7 This Agreement creates in favor of the Corporation a valid,
binding and enforceable security interest in, and lien upon, all right, title
and interest of Blake and/or Mills, respectively, in the Collateral and, upon
delivery of the Collateral to the Agent, the Corporation will have a fully
perfected first and prior security interest in and lien upon all right, title
and interest of Blake and Mills in the Collateral.

          5.8 Blake will not create or permit to exist any financial lien,
security interest or encumbrance on the Collateral except as permitted by this
Agreement.

6.     VOTING RIGHTS; DIVIDENDS; ETC.

          6.1 Pledgors shall be entitled to exercise any and all voting and
consensual rights and powers accruing to owners of the Pledged Securities or any
part thereof for any purpose not inconsistent with the terms hereof, at all
times.

          6.2 Any dividends or distributions of any kind whatsoever (in cash or
otherwise) received by Pledgors, including any dividends resulting from a
subdivision, combination, or reclassification of the outstanding capital stock
of the issuer, which are received in exchange for or with respect to the Pledged
Securities, or as a result of any merger, consolidation, acquisition, or other
exchange of assets to which the issuer of the Pledged Securities may be a party,
shall be and become part of the Collateral pledged hereunder.

7.     NOTICE OF DEFAULT; CURE PERIOD. In the Event of Default, the Corporation
shall provide Pledgors Notice of the Event of Default pursuant to paragraph 12
hereof and of its intention, if any, to seek its remedies pursuant to paragraph
8 hereof. Upon receipt of Notice of an Event of Default, Pledgors shall have 30
days within which to cure said default (the “Cure Period”), provided, however,
that in no event shall such Cure Period extend more than 5 days beyond Due Date.

8.     REMEDIES. Whenever an Event of Default shall exist, and following the
expiration of any Cure Period with respect to such Event of Default, Agent
shall, on behalf of and as directed by the Corporation, exercise any of the
rights and remedies of a secured party under the Uniform Commercial Code as
adopted in Minnesota or any other applicable law with respect to the Collateral.
The Corporation’s remedies provided herein shall be in addition to all other
rights and remedies the Corporation may have under the Note, at law or in
equity. If any notification of intended disposition of the Collateral is
required by law, such notification shall be deemed reasonable and proper if
given at least ten days before such disposition. Pledgor agrees, in the Event of
Default, to pay all costs, including reasonable attorneys’ fees incurred by The
Corporation or Agent in securing enforcement of any of his rights hereunder.

9.     THE AGENT APPOINTED ATTORNEY-IN-FACT. Upon the occurrence and during the
continuance of an Event of Default, and following any applicable Cure Period,
Pledgors hereby appoint the Agent as their attorney-in-fact for the purpose of
carrying out the provisions of this Agreement and the pledge of, and the grant
of a security interest in, the Collateral hereunder and the taking of any action
and the execution of any instrument which the Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.

10.     FURTHER ASSURANCES. Upon the request of the Agent, Pledgors hereby agree
to promptly execute and deliver, or cause to be duly executed and delivered,
from time to time, such further instruments as may be necessary or proper, in
the reasonable judgment of the Agent, to carry out the provisions and purposes
of this Agreement, and to do all things necessary or advisable, in the judgment
of the Agent, to perfect and preserve the pledge and the security interests of
the Agent hereunder and in the Collateral or any portion thereof.

11.     RELEASE OF COLLATERAL.

          11.1 The pledge and grant of the security interest in all of the
Collateral hereunder shall terminate upon payment in full of the principal
balance of the Note together with any interest owing thereon. Agent hereby
acknowledges that his authority is limited to disposition and cancellation of
the Collateral only to the extent of the Obligations.

 



--------------------------------------------------------------------------------



 



          11.2 At such time as the pledge and security interest hereunder shall
terminate, the Agent shall, if requested by Blake or Mills, execute such
documents as Blake or Mills may reasonably request, and assign and deliver to
Blake or Mills, or to such person or persons as Blake or Mills shall designate,
such of the Collateral (if any) as shall not have been sold or cancelled
pursuant to the terms hereof, together with appropriate instruments of
reassignment and release and share certificates representing the Collateral and
any Stock Powers then remaining in the possession or under the control of the
Agent. Any such reassignment shall be without recourse upon or warranty by the
Agent (other than as to such Collateral being free of any lien or encumbrance
created by the Agent).

          11.3 At the request (the “Release Request”) of Mills given to Agent,
with a copy to the Corporation, Agent shall release from the Collateral and
deliver to Mills or Blake, as the case may be, such portion of the Collateral,
the Fair Market Value of which exceeds 110% of the amount due under the Note
(including accumulated interest) as of the date the Release Request is given.
The Fair Market Value of the Collateral shall be determined and the amount due
under the Note shall be reduced by any payment made on the Note, as of the date
the Release Request is given. The Agent shall not release or deliver any of the
Collateral to Blake or Mills unless (i) the Release Request is accompanied by
the payment of an amount to the Corporation equal to at least 25% of the Fair
Market Value of the portion of the Collateral for which release and delivery is
requested under the Release Request, which payment is to be applied first to the
accumulated interest due under the Note, and next to the principal due under the
Note, and (ii) the Fair Market Value of the Collateral has equaled or exceeded
110% of the amount due under the Note for each of the 45 trading days prior to
the date the Release Request is given. The Agent shall not be required to honor
any Release Request permitted under this provision more than once each calendar
quarter. No value shall be assigned to Pledged Securities or other Collateral
for which there is no active or reliable market.

12.     NOTICES. All notices, deliveries and other communications given in
connection with this Agreement shall be in writing and shall be deemed to have
been given (i) when delivered in hand to the party to be notified, (ii) if sent
by U.S. Certified Mail, on the date received as noticed on the return receipt,
or (iii) if sent by facsimile or email on the first business day following the
date of transmission. Except as may be provided in any notice subsequently given
in the manner set forth above, all notices, deliveries and other communications
shall be addressed as follows:

          If to Blake or Mills:       Wayne W. Mills
Blake Capital Partners, LLC
5020 Blake Road
Edina, Minnesota 55436
Facsimile No. (952) 930-9553
E-mail: blakecap@hotmail.com           If to Corporation:       Entrx
Corporation
Suite 2690
800 Nicollet Mall
Minneapolis, MN 55402
Facsimile No. (612) 338-7332           Copy to:       Roger Frommelt, Esq.
Felhaber, Larson, Fenlon & Vogt
225 S. Sixth Street
Suite 4200
Minneapolis, Minnesota 55402
Facsimile No. (612) 338-0535
E-mail: rfrommelt@felhaber.com           If to Agent:       Bruce H. Haglund,
Esq.
20 Foxboro
Irvine, CA 92614
Facsimile No. _______
E-mail: bhaglund@bhp-law.com

13.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All covenants, agreements,
representations and warranties made herein and in any certificates delivered
pursuant hereto shall survive the loan by the Corporation, and the execution and
delivery, of the Note pursuant to the Loan Agreement, and shall continue in full
force and effect until the

 



--------------------------------------------------------------------------------



 



payment in full of the Obligations or the, conversion, redemption or prepayment
of all of the Note, regardless of the release of part or all of the Collateral
pursuant to the provisions of Section 11 hereof.

14.     SUCCESSORS. Whenever in this Agreement any of the parties hereto is
referred to such reference shall be deemed to include the successors and assigns
of such party, and all covenants, promises and agreements by or on behalf of the
parties which are contained in this Agreement shall bind and inure to the
benefit of the successors and assigns of all other parties.

15.     THE AGENT’S FEES. The Corporation agrees to pay the Agent $300 per hour
expended by the Agent in connection with Agent’s duties under this Agreement and
the Note, promptly upon receipt of a statement therefor.

16.     INDEMNIFICATION BY THE CORPORATION. The Corporation hereby indemnifies
and holds harmless the Agent from and against all claims, demands, losses,
judgments, liabilities, penalties and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) of any nature whatsoever, arising
out of or related to this Agreement. This indemnity shall survive the
termination of this Agreement.

17.     GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Minnesota.

18.     FAILURE TO ACT NOT A WAIVER. Neither any failure to exercise, nor any
delay on the part of the Agent, Blake or Mills in exercising, any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege.

19.     MODIFICATION. No modification, amendment or waiver of any provision of
this Agreement, and no consent to any departure from the terms hereof, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

20.     SEVERABILITY. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. To the extent
permitted by applicable law, the parties hereby waive any provision of law that
may render any provision hereof invalid, illegal or unenforceable in any
respect.

21.     COUNTERPARTS. This Agreement may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument, and all signatures need not appear on any one counterpart.

22.     HEADINGS. The headings and captions of this Agreement are for
convenience of reference only and shall not define, limit or otherwise affect
any of the terms or provisions hereof.

23.     ARBITRATION. Any dispute relating to this Agreement shall be resolved by
final and binding arbitration conducted in accordance with the commercial
arbitration rules of the American Arbitration Association (the “AAA”). A copy of
any demand for arbitration shall be filed with the Minneapolis, Minnesota office
of the AAA; and such arbitration shall be conducted in Hennepin County,
Minnesota, unless all parties expressly agree in writing otherwise. Any award or
decision issued by the arbitrator shall be a final and binding determination of
the dispute without appeal or review except as permitted by the laws of the
State of Minnesota. In addition to any damages awarded in any such arbitration,
the prevailing party therein shall be entitled to receive its reasonable
attorneys’ fees and costs incurred in prosecuting such arbitration and enforcing
any judgment thereon.

24.     WAIVER OF POTENTIAL CONFLICT OF INTEREST. The parties hereto acknowledge
that the Agent has acted, and may in the future act, as a legal counsel for the
Corporation. The parties agree to waive any potential conflict of interest that
may exist as a result of such representation and acknowledge that they have
consulted with independent counsel with respect to such potential conflict of
interest or have waived such right. In the event of a dispute between Pledgors
and the Corporation in connection with this Agreement, the Agent agrees that
neither he nor any member of his firm will act as counsel to the Corporation in
connection with the resolution of such dispute.

IN WITNESS WHEREOF, Blake, Mills, the Corporation, and the Agent have caused
this Agreement to be executed by their respective duly authorized officers, all
as of day and year first above written.

 



--------------------------------------------------------------------------------



 



BLAKE CAPITAL PARTNERS, LLC

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By: Wayne W. Mills, Manager   By: Wayne W. Mills, Individually       ENTRX
CORPORATION          

--------------------------------------------------------------------------------

    By: Kenneth W. Brimmer, Chairman of the Board           Agent:          

--------------------------------------------------------------------------------

Bruce H. Haglund, as Agent    

 